Coffey, J.
At the conclusion of the evidence in this cause, the court directed the jury to return a verdict for the appellee, which was done.
The evidence is not in the record. We must presume in favor of the ruling of the circuit court, that the evidence was not sufficient to authorize a verdict for the appellant. If such was the character of the evidence, the court did not err in directing a verdict for the defendant. Dodge v. Gaylord, 53 Ind. 365; Vance v. Vance, 74 Ind. 370; Washer v. Allensville, etc., Turnpike Co., 81 Ind. 78; McClaren, Admr., v. Indianapolis, etc., R. R. Co., 83 Ind. 319; Purcell v. English, 86 Ind. 34.
Judgment affirmed.